EXHIBIT 10.1

English Translation

 

INDEFINITE TERM

EMPLOYMENT AGREEMENT

 

BETWEEN THE UNDERSIGNED:

 

Alexion Europe SAS, a société par actions simplifiée, with a capital of EUR
37,000 registered with the Paris Registry of Commerce and Companies under the
number B 484251046, whose registered office is located at 54/56 avenue Hoche –
Paris (75008), represented for the purposes hereof by Mr. David Keiser, in his
capacity as President

 

hereinafter known as the “Company”

 

on the one hand,

 

AND:

 

Mr. Patrice Coissac, born on October 5, 1948, of French nationality, residing at
6, Square Alboni, 75016 Paris

 

hereinafter known as “Mr. Coissac”

 

on the other hand,

 

The Company and Mr. Coissac being collectively referred to hereinafter as the
“Parties”.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

ARTICLE 1: ENGAGEMENT

 

Mr. Coissac is hired by the Company for an indefinite term, as from the date of
signature of this Employment Agreement indicated at the end hereof (the
“Signature Date”), as Operations Manager Europe subject to the results of a
pre-hiring medical examination.

 

It is expressly agreed that Mr. Coissac’s engagement is subordinated to the
condition that he is fully free from any other work relationship or obligation
to another employer and in particular, from any non-competition obligation
relating to the Company’s activity.



--------------------------------------------------------------------------------

ARTICLE 2: DUTIES

 

Mr. Coissac is engaged as Operations Manager Europe, in charge of Marketing,
Sales and Distribution, Group XI of the applicable Collective Bargaining
Agreement, with Executive status.

 

As Operations Manager Europe, Mr. Coissac will, consistent with the nature of
the activity of the company:

 

  •   elaborate the marketing strategy on the basis of directives given by the
Company, in coordination with the parent company;

 

  •   coordinate the activities of the marketing, sales and distribution
departments on a pan European level;

 

  •   consolidate and control the teams’ performance on the ground.

 

The parties agree that the list of duties mentioned above is not exhaustive, as
the Company reserves the right to modify the duties, insofar as such
modifications are compatible with Mr. Coissac’s experience and skills, without
such modifications being considered as modifications of his employment
agreement, which is expressly acknowledged by Mr. Coissac by the signature
hereof.

 

Mr. Coissac will report to the President of Alexion Pharmaceuticals, Inc. on a
timely basis and as determined by the Company and Alexion Pharmaceuticals, Inc.

 

ARTICLE 3: TRIAL PERIOD

 

The trial period is fixed at three (3) months of effective work as from the date
of engagement.

 

During this period, each of the parties may terminate this Employment Agreement
at any time, without indemnities or notice period.

 

ARTICLE 4: WORK PLACE

 

For the record, Mr. Coissac shall be based in the premises of the Company,
currently located at 54/56 avenue Hoche in Paris (75008).

 

Mr. Coissac acknowledges that his place of work could be transferred to any
other place in metropolitan France or Brussels, Belgium, if the Company so
requires. Mr. Coissac expressly acknowledges by the signature hereof, that any
such transfer shall not be considered as a modification of his employment
agreement. In the event of such a transfer, the Company and Mr. Coissac will
agree on an appropriate adjustment to keep Mr. Coissac economically whole for
the period of such transfer, in particular from a personal income tax and social
charges standpoint. Any proposed transfer of Mr. Coissac to another location
than metropolitan France or Brussels, Belgium will be the subject of a separate
negotiation between the Parties.



--------------------------------------------------------------------------------

Moreover, due to the nature of his duties, which implies a high level of
mobility, and in view of the nature of the Company’s activity, Mr. Coissac shall
be required to make regular business trips, both in France and abroad (including
Europe, USA, Asia), which he hereby expressly accepts.

 

ARTICLE 5: REMUNERATION

 

In consideration for the performance of his duties, Mr. Coissac shall receive an
annual basic lump sum gross salary of EUR 170,000 (one hundred and seventy
thousand Euros), payable in twelve (12) monthly installments.

 

Mr. Coissac shall also benefit from an individual incentive scheme as from the
Company’s 2005/2006 fiscal year, subject to meeting the targets which shall be
fixed at a later date and which shall be specified in an amendment to the
present Employment Agreement. Such bonus may equal (i) for the fiscal year
2005-2006, a maximum of EUR 110,000 (one hundred ten thousand Euros) and
(ii) for each subsequent year, a maximum of 50% of Mr. Coissac’s annual base
salary (based upon a full 12 months of service) plus his total expatriation
premium paid during such year as provided below, in the case of both (i) and
(ii) as may be determined by the CEO and President of Alexion Pharmaceuticals,
Inc. based on achievement of objectives calculated at the level of Alexion
Pharmaceuticals, Inc. and agreed to individual goals.

 

The annual incentive scheme includes the indemnity for legal paid holidays.

 

In consideration for the amount of travel which Mr. Coissac will be called upon
to undertake in the course of his professional duties, the Company shall also
pay to Mr. Coissac an expatriation premium, calculated as provided in Appendix I
hereto.

 

The Company will also pay Mr. Coissac a signing bonus equal to EUR 20,000 gross
(twenty thousand Euros) payable in two installments of EUR 10,000 (ten thousand
Euros) on the Signature Date and April 1, 2006.

 

Mr. Coissac’s remuneration will be re-evaluated on an annual basis and adjusted
at the end of the fiscal year (July 31). The first such re-evaluation and
adjustment shall be effective on August 1, 2006.

 

ARTICLE 6: WORKING TIME

 

In view of his level of remuneration, the nature of his duties and the actual
conditions of their performance, which necessitate a large amount of self
sufficiency in the organization of his work schedule and enable him to have vast
autonomy in decision making, it has been agreed that his gross salary is an
all-inclusive compensation for his activities and is not related to the number
of working hours that Mr. Coissac shall actually have to carry out in order to
complete his duties, since he has senior executive status.



--------------------------------------------------------------------------------

ARTICLE 7: PAID VACATION

 

Mr. Coissac’s rights to paid vacation shall be determined in accordance with the
applicable legal and collective bargaining agreement provisions.

 

The dates of vacation absence of Mr. Coissac shall be determined by mutual
agreement between Mr. Coissac and the Company according to the needs of the
activity of the Company.

 

ARTICLE 8: BUSINESS EXPENSES

 

The Company shall reimburse Mr. Coissac for any reasonable expenses incurred in
the performance of his duties, upon presentation of appropriate receipts, in
accordance with the Company’s policy in force which may be modified at any time,
and of which Mr. Coissac agrees he has been informed.

 

For the purposes of the foregoing, business class air travel by Mr. Coissac
shall be considered reasonable.

 

ARTICLE 9: CAR ALLOWANCE

 

Mr. Coissac will be entitled to a car allowance in an approximate amount of EUR
1,000 (one thousand euros) gross per month, all as shall be determined by a
separate agreement between Alexion and Mr. Coissac.

 

ARTICLE 10: SOCIAL COVERAGE

 

With regard to the application of laws on social security and pension and death
and disability schemes, the Parties agree to reciprocally comply with all
statutory or contractual provisions, current or future, governing these matters.

 

Mr. Coissac shall benefit from all the complementary pension and death and
disability regimes in force within the Company or that are put into effect in
the future, for employees of the same category.

 

In this respect, Mr. Coissac shall contribute to these regimes by having his
contributions deducted from his salary.

 

ARTICLE 11: ABSENCES, ILLNESS

 

Any foreseeable absence must be authorized by the Company.

 

Moreover, in the event of illness or a force majeure event, Mr. Coissac shall
inform the Company as soon as possible, so that every useful measure may be
taken to ensure that the activity is carried out. Mr. Coissac shall provide the
appropriate justifications within a maximum period of forty eight (48) hours.



--------------------------------------------------------------------------------

ARTICLE 12: INVENTIONS

 

Any inventions and improvements to inventions, designs or development of
software, literary or artistic creations, whether protectible or not, made by
Mr. Coissac or to which he might have contributed during or at the time of his
employment or the performance of his duties and any industrial property rights
and related authors’ rights (droits d’auteur) shall be and shall remain the
exclusive property of the Company and shall be governed by the provisions of the
Collective Bargaining Agreement. At the first demand of the Company, Mr. Coissac
undertakes to sign any documents and perform all formalities that may be
necessary for the Company to obtain a patent or any other intellectual property
protection relating to inventions, software, literary and artistic creations,
discoveries and their improvements.

 

ARTICLE 13: PROFESSIONAL OBLIGATIONS

 

Mr. Coissac undertakes, both during the performance of this Employment Agreement
and in particular, after its possible termination, for any reason whatsoever, to
keep absolutely confidential all the information of which he has knowledge or
acquired during the performance of his duties, and not to disclose the identity
of the suppliers, clients or partners of the Company to third parties.

 

Mr. Coissac undertakes not to disclose to any third parties both during the
duration of his Agreement with Company and after its possible termination, any
of the projects, studies and creations made on behalf of the Company or the
companies of the Group or on behalf of the clients of the Company or the Group.

 

During the entire term of this Employment Agreement, Mr. Coissac shall devote
the exclusivity of his services to the Company and cannot have any other
professional obligation, even if this activity is not competitive with that of
the Company, without the prior written agreement of the Company, subject to the
following exception: it has been agreed between the Parties that Mr. Coissac
would remain Gérant and shareholder of BioPharmaConsult provided that
(i) Mr. Coissac shall not perform any operational duties at BioPharmaConsult and
(ii) his position as Gérant or shareholder of such Company shall not be
competitive with that of the Company and shall not interfere in any way with the
performance of his duties pursuant to this Agreement.

 

ARTICLE 14: PROHIBITION OF ENTICEMENT

 

Mr. Coissac may not directly or through a third party without the prior written
consent of the Company for a period of one year after the end of this Employment
Agreement, whatever the reason for the termination, offer any enticement to,
solicit or hire - in whatever manner and in whatever title or capacity - any
individual who was during the one year period prior to the termination of this
contract employed by the Company or during the three month period prior to the
termination of this contract was involved in discussions with a view to being
employed by the Company and to whom the Company makes a written offer at the
latest 3 months following such termination.



--------------------------------------------------------------------------------

ARTICLE 15: RESTITUTION

 

Mr. Coissac expressly undertakes to return or transfer, on the same day as the
termination of his duties within the Company, for any reason whatsoever and
without the Company having to take any steps or give formal notice, all the
documents, supports containing information and data, equipment or objects in his
possession relating to the Company, the companies of the Group or any client,
suppliers or third parties, which he may have obtained in any capacity
whatsoever, in the context of his activity within the Company.

 

Mr. Coissac undertakes, pursuant to the same terms, to return any equipment
which would have been entrusted to him for carrying out his duties.

 

ARTICLE 16: TERMINATION OF AGREEMENT

 

As this Agreement is concluded for an indefinite term, either Party may
terminate it at the end of the notice period, in accordance with the applicable
law and the Collective Bargaining Agreement, provided that prior notice of three
(3) months is given, except that, no notice period is required in the case of
gross or willful misconduct or a force majeure event.

 

ARTICLE 17: APPLICABLE LAW

 

This Agreement shall be governed by French law. For anything not set forth
herein, the Parties shall refer to the legal provisions in force as well as the
provisions of the applicable collective bargaining agreement in force at the
Company, which, at the date of this agreement and for information, is the
National Collective Bargaining Agreement for Pharmaceutical Industries.

 

Executed in Paris, France,

On November 7, 2005 (the “Signature Date”)

In two originals, including one for each of the Parties.

 

/s/    DAVID W. KEISER               /s/    PATRICE COISSAC         Mr. David W.
Keiser       Mr. Patrice Coissac

For Alexion Europe SAS

       

 

The signatures of the Parties shall be preceded by the handwritten words “Read
and approved”.



--------------------------------------------------------------------------------

 

APPENDIX I

 

Expatriation Premium

pursuant to article 81 A III of the General Tax Code

 

1. Mr. Coissac will receive an indemnity pursuant to article 81 A III of the
General Tax Code, based on the number of days which he will work outside France
on behalf of the Company.

 

2. This indemnity shall be computed as follows, subject to the ceiling in
article 3 below:

 

(i) Mr. Coissac will receive, in addition to his base salary, 300 Euros (three
hundred Euros) gross per day of presence in a foreign country, if such foreign
country is located in Europe.

 

(ii) Mr. Coissac will be entitled to 600 Euros (six hundred Euros) gross per day
spent outside Europe.

 

(iii) The day of departure and the day of arrival will each count for a full
day.

 

Saturdays and Sundays spent abroad for the Company will each also count for one
day.

 

(iv) One day will be added if Mr. Coissac stays abroad five days on end without
being in a position to revisit his home.

 

(v) The total amount of the indemnity as computed above will be multiplied by
two (2) if Mr. Coissac has stayed more than 45 days abroad in a given fiscal
year of the Company.

 

3. Whatever the total amount of the indemnity as computed above, Mr. Coissac’s
total indemnity for days spent abroad in a given fiscal year of the Company
shall not exceed the gross amount of 50,000 Euros (fifty thousand Euros).

 

4. The amount of the expatriation premium shall be indicated on Mr. Coissac’s
pay slips.

 

5. The indemnity shall be paid monthly as an advance. If at the end of the
fiscal year in question the total amount of the advances of the expatriation
indemnity to Mr. Coissac in connection with such fiscal year exceeds the total
amount of the indemnity to which Mr. Coissac is entitled pursuant to Articles 1
to 3 above for that year, the excess of the advances shall be repaid at the
latest on the August 31 following the end of the fiscal year in question.

 

6. Mr. Coissac shall be required to maintain and show to the Company all
relevant documentary proof of such travel, including the purpose, duration and
destination of each trip.



--------------------------------------------------------------------------------

7. It is expressly agreed that in the event of a tax audit, Mr. Coissac shall
bear the risk of any additional taxes, interest and/or penalties which may
result therefrom, without any liability for the Company or the Group in
connection therewith. In connection with the foregoing, the Company recommends
that Mr. Coissac keep all documentary proof in connection with his foreign
travel.

 

/s/    DAVID W. KEISER               /s/    PATRICE COISSAC         Mr. David W.
Keiser       Mr. Patrice Coissac

For Alexion Europe SAS

       

 

The signatures of the Parties shall be preceded by the handwritten words “Read
and approved”.